This is an application under article 78 of the Civil Practice Act and the related Tax Law provisions to review a final determination of the State Tax Commission denying refund and resettlement of an additional income tax assessed against petitioner for the tax years 1936 and 1939. The only issue is whether the income of a nonresident limited partner from a partnership *807formed and operated under the New York Partnership Law is taxable pursuant to the provisions of section 351-a of the Tax Law to the extent that it is derived from business carried on in New York State by the partnership. While petitioner did not personally take any part in the management of the business operations of the copartnership, she nevertheless derived taxable income from a business carried on in the State through the agency of the partnership of which she was a member. The determination of the State Tax Commission should be confirmed. Determination of the State Tax Commission confirmed, with fifty dollars costs and disbursements. All concur. [See post, p. 836.]